UBS GlobalOil & Gas Conference Strong Experience - Focused Growth - Managing Risk Forward-Looking Statements ШThis presentation contains forward-looking statements. Ш Forward-looking statements are based on management assumptions and analyses. Ш Actual experience may differ and such differences maybe material. Ш Backlog consists of written orders and estimates for ourservices which we believe to be firm. In many instancescontracts are cancelable by customers so we may neverrealize some or all of our backlog, which may lead tolower than expected financial performance. ШForward-looking statements are subject to uncertaintiesand risks which are disclosed in Geokinetics’ AnnualReport on Form 10-K. Market Data (at 5/14/2008) • Exchange/Ticker: AMEX/GOK • Market Capitalization: $211.8MM • Enterprise Value$342.2MM* Trading Data (at 5/14/2008) • Common Shares
